Exhibit 10.2

 

 

August 3, 2016

 

Robin C. Stracey

President and Chief Executive Officer

2711 Citrus Road,

Rancho Cordova, CA 95742

 

 

Dear Mr. Stracey:

 

This letter (the “Agreement”) constitutes the agreement between Maxim Group LLC
(“Maxim” or the “Placement Agent”) and Cesca Therapeutics Inc., a Delaware
corporation (the “Company”), that Maxim shall serve as the placement agent for
the Company, on a best efforts basis, in connection with the proposed placement
(the “Placement”) of an aggregate of 600,000 shares of (the “Securities”) of the
Company’s common stock, par value $0.001 per share (“Common Stock”). The terms
of the Placement and the Securities shall be mutually agreed upon by the Company
and the purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and
nothing herein constitutes that Maxim would have the power or authority to bind
the Company or any Purchaser or an obligation for the Company to issue any
Securities or complete the Placement. This Agreement and the documents executed
and delivered by the Company and the Purchasers in connection with the
Placement, including but not limited to the Purchase Agreement and the Warrants,
shall be collectively referred to herein as the “Transaction Documents.” The
date of the closing of the Placement shall be referred to herein as the “Closing
Date.” The Company expressly acknowledges and agrees that Maxim’s obligations
hereunder are on a reasonable best efforts basis only and that the execution of
this Agreement does not constitute a commitment by Maxim to purchase the
Securities and does not ensure the successful placement of the Securities or any
portion thereof or the success of Maxim with respect to securing any other
financing on behalf of the Company. The Placement Agent may retain other brokers
or dealers to act as sub-agents or selected-dealers on its behalf in connection
with the Placement. The sale of the Securities to any Purchaser will be
evidenced by a securities purchase agreement (the “Purchase Agreement”) between
the Company and such Purchaser in a form reasonably acceptable to the Company
and Maxim. Capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement. Prior to the signing of
any Purchase Agreement, officers of the Company will be available to answer
inquiries from prospective Purchasers.

 

SECTION 1.     REPRESENTATIONS AND WARRANTIES INCORPORATED BY REFERENCE. Each of
the representations and warranties (together with any related disclosure
schedules thereto) made by the Company to the Purchasers in that certain
Purchase Agreements dated as of August 3, 2016, between the Company and each
Purchaser, is hereby incorporated herein by reference (as though fully restated
herein) and is, as of the date of this Agreement, hereby made to, and in favor
of, the Placement Agent. Each of the representations and warranties (together
with any related disclosure schedules thereto) made by the Company to Maxim in
the Letter of Engagement dated August 2, 2016, between the Company and Maxim, is
hereby incorporated herein by reference (as though fully restated herein) and
is, as of the date of this Agreement, hereby made to, and in favor of, the
Placement Agent.

 

SECTION 3.       REPRESENTATIONS OF MAXIM. Maxim represents and warrants that it
(i) is a member in good standing of FINRA, (ii) is registered as a broker/dealer
under the Exchange Act, (iii) is licensed as a broker/dealer under the laws of
the States applicable to the offers and sales of the Securities by Maxim, (iv)
is and will be a body corporate validly existing under the laws of its place of
incorporation, and (v) has full power and authority to enter into and perform
its obligations under this Agreement. Maxim will immediately notify the Company
in writing of any change in its status as such. Maxim covenants that it will use
its reasonable best efforts to conduct the transaction hereunder in compliance
with the provisions of this Agreement and the requirements of applicable law.  

 

 
1 

--------------------------------------------------------------------------------

 

 

SECTION 4.        COMPENSATION.

 

In consideration of the services to be provided for hereunder, the Company shall
pay to the Placement Agent or their respective designees of the following
compensation with respect to the Securities which they are placing:

 

(a) A placement fee equal to seven percent (7%) of the gross proceeds (the “Cash
Fee”) from the sale of the Securities in the Placement.

 

(b) Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company also agrees
to reimburse Maxim for all travel and other out-of-pocket expenses, including
the reasonable fees of legal counsel related to this transaction, in an amount
not to exceed $25,000. The Company will reimburse Maxim directly out of the
Closing of the Placement. In the event this Agreement shall terminate prior to
the consummation of the Placement, Maxim shall be entitled to reimbursement for
actual expenses; provided, however, such expenses shall not exceed $25,000.

 

(c) Upon the execution of this Agreement, the Company shall pay to Maxim $15,000
(by check or wire transfer of immediately available funds) as an advance (the
“Advance”) against Maxim’s anticipated accountable out-of-pocket expenses set
forth in Section 4(b). Any unused portion of the Advance shall be returned to
the Company in the event that the entire Advance is not expended within two
business days after the Termination Date (as such term is defined herein).

 

(d) The Placement Agent reserves the right to reduce any item of compensation or
adjust the terms thereof as specified herein in the event that a determination
shall be made by FINRA to the effect that the Placement Agent’s aggregate
compensation is in excess of FINRA Rules or that the terms thereof require
adjustment.

 

SECTION 5.      INDEMNIFICATION. The Company agrees to the indemnification and
other agreements set forth in the Indemnification Provisions (the
“Indemnification”) attached hereto as Addendum A, the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 

SECTION 6.       ENGAGEMENT TERM. Maxim’s engagement hereunder will be until the
earlier of (i) the date a party terminates the engagement according to the terms
of the next sentence, and (ii) the completion of the Placement. The date of
termination of this Agreement is referred to herein as the “Termination Date”
and the period of time during which this Agreement remains in effect is referred
to herein as the “Term.” The engagement may be terminated at any time by either
party upon 10 days written notice to the other party, effective upon receipt of
written notice to that effect by the other party. Notwithstanding anything to
the contrary contained herein, the provisions concerning the Company’s
obligation to pay any fees actually earned pursuant to Section 4 hereof and
which are permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), and the
confidentiality, indemnification and contribution provisions contained herein
and the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this Agreement.

 

SECTION 7.      MAXIM INFORMATION. The Company agrees that any information or
advice rendered by Maxim in connection with this engagement is for the
confidential use of the Company only in their evaluation of the Placement and,
except as otherwise required by law, the Company will not disclose or otherwise
refer to the advice or information in any manner without Maxim’s prior written
consent.

 

 
2 

--------------------------------------------------------------------------------

 

 

SECTION 8.       NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and
shall not be construed as creating rights enforceable by any person or entity
not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof. The Company acknowledges and agrees that
Maxim is not and shall not be construed as a fiduciary of the Company and shall
have no duties or liabilities to the equity holders or the creditors of the
Company or any other person by virtue of this Agreement or the retention of
Maxim hereunder, all of which are hereby expressly waived.

 

SECTION 9.       CLOSING. The obligations of the Placement Agent, and the
closing of the sale of the Securities hereunder are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties on the
part of the Company and its Subsidiaries contained herein and in the Purchase
Agreement, to the accuracy of the statements of the Company and its Subsidiaries
made in any certificates pursuant to the provisions hereof, to the performance
by the Company and its Subsidiaries of their obligations hereunder, and to each
of the following additional terms and conditions:

 

A.     No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.

 

B.     The Company has filed all reports, schedules, forms, statements or other
documents required to be filed by the Company under the Securities Act or
Exchange Act, during the three years preceding the date hereof (the foregoing
materials filed during such three-year period, including the exhibits thereto
and documents incorporated by reference therein, the “SEC Reports”) on a timely
basis (other than the Company’s quarterly report on Form 10-Q for the second and
third quarters of fiscal year 2015, which have since been filed) or has received
a valid extension of such time of filing and has filed any such SEC Reports
prior to the expiration of any such extension; as of their respective filing or
amendment dates, the SEC Reports complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder; and as of their respective filing or amendment dates,
the SEC Reports did not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

C.     The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement, or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

D.     All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

E.      The Placement Agent shall have received as of the Closing Date the
favorable opinions of legal counsel to the Company identified in the Purchase
Agreement, dated as of such Closing Date, including, without limitation, a
negative assurance letter from Company Counsel, addressed to the Placement Agent
in form and substance satisfactory to the Placement Agent.

 

 
3 

--------------------------------------------------------------------------------

 

 

F.     (i) Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited or unaudited financial statements included
in its SEC Reports, any material loss or interference with its business from
fire, explosion, flood, terrorist act or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth in or contemplated by the Purchase
Agreement and (ii) since such date there shall not have been any change in the
capital stock or long-term debt of the Company or any of its Subsidiaries or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its Subsidiaries,
otherwise than as set forth in or contemplated by the Purchase Agreement, the
effect of which, in any such case described in clause (i) or (ii), is, in the
judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Purchase
Agreement.

 

G.     The Common Stock is registered under the Exchange Act and, as of the
Closing Date, the Common Stock shall be listed, admitted and authorized for
trading on the NASDAQ Stock Market and satisfactory evidence of such action
shall have been provided to the Placement Agent. The Company shall have taken no
action designed to, or likely to have the effect of terminating the registration
of the Common Stock under the Exchange Act or delisting or suspending from
trading the Common Stock from the NASDAQ Stock Market, nor has the Company
received any information suggesting that the Commission or the NASDAQ Stock
Market is contemplating terminating such registration.

 

H.     Subsequent to the execution and delivery of this Agreement and up to the
Closing Date, there shall not have occurred any of the following: (i) trading in
securities generally on the NASDAQ Market shall have been suspended or minimum
or maximum prices or maximum ranges for prices shall have been established on
any such exchange or such market by the Commission or by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, (iii) the United States shall have
become engaged in hostilities in which it is not currently engaged, the subject
of an act of terrorism, there shall have been an escalation in hostilities
involving the United States, or there shall have been a declaration of a
national emergency or war by the United States, or (iv) there shall have
occurred any other calamity or crisis or any change in general economic,
political or financial conditions in the United States or elsewhere, if the
effect of any such event in clause (iii) or (iv) makes it, in the sole judgment
of the Placement Agent, impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Purchase Agreement.

 

I.     No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect the
business or operations of the Company.

 

J.     The Company shall have entered into a Purchase Agreement with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.

 

 
4 

--------------------------------------------------------------------------------

 

 

K.     FINRA shall have raised no objection to the fairness and reasonableness
of the terms and arrangements of this Agreement. In addition, the Company shall,
if requested by the Placement Agent, make or authorize Placement Agent’s counsel
to make on the Company’s behalf, any Issuer Filing with FINRA as may be required
with respect to the Placement and pay all filing fees required in connection
therewith.

 

L.     On or prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.

 

M.     The Company shall engage and maintain, at its expense, a nationally
recognized independent PCAOB registered public accounting firm for a period of
three (3) years after the Closing Date.

 

N.     The Company shall engage and, for a period of three (3) years after the
Closing Date, shall maintain, at its expense, a transfer agent and, if necessary
under the jurisdiction of its incorporation or the rules of any national
securities exchange on which the Common Stock will be listed, a registrar
(which, if permitted by applicable laws and rules may be the same entity as the
transfer agent) for the Common Stock, which transfer agent and/or registrar is
reasonably acceptable to the Placement Agent.

 

If any of the conditions specified in this Section 9 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agent or to
Placement Agent’s counsel pursuant to this Section 9 shall not be reasonably
satisfactory in form and substance to the Placement Agent and to Placement
Agent’s counsel, all obligations of the Placement Agent hereunder may be
cancelled by the Placement Agent at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.

 

SECTION 10.    [RESERVED]

 

SECTION 11.     GOVERNING LAW. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely in such State. This Agreement may not be
assigned by either party without the prior written consent of the other party.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns. Any right to
trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived. Each of the Placement
Agent and the Company: (i) agrees that any legal suit, action or proceeding
arising out of or relating to this Agreement and/or the transactions
contemplated hereby shall be instituted exclusively in New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York, (ii) waives any objection which it may have or hereafter
to the venue of any such suit, action or proceeding, and (iii) irrevocably
consents to the jurisdiction of the New York Supreme Court, County of New York,
and the United States District Court for the Southern District of New York in
any such suit, action or proceeding. Each of the Placement Agent and the Company
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the New York Supreme
Court, County of New York, or in the United States District Court for the
Southern District of New York and agrees that service of process upon the
Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service process upon the Placement Agent, in any such suit, action or
proceeding. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

  

 
5 

--------------------------------------------------------------------------------

 

 

SECTION 12.     ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Maxim and the Company. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery of Securities. This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or a .pdf format file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or .pdf signature page were an original thereof. The Company
agrees that the Placement Agent may rely upon, and is a third party beneficiary
of, the representations and warranties, and applicable covenants set forth in
any such purchase, subscription or other agreement with the Purchasers in the
Placement. All amounts stated in this Agreement are in US dollars unless
expressly stated.

 

SECTION 13.     NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.

 

[The remainder of this page has been intentionally left blank.]

 

 
6 

--------------------------------------------------------------------------------

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.

 

 

Very truly yours,

 

 

 

Maxim GROUP LLC

 

 

 

By: 

 

 

 

Name: Clifford A. Teller

 

 

Title:  Executive Managing Director,

           Investment Banking

 

 

 

Address for notice:

 

405 Lexington Avenue

 

New York, NY 10174

 

Attention: James Siegel, General Counsel

Email: jsiegel@maximgrp.com

 

Accepted and Agreed to as of

the date first written above:

 

CESCA THERAPEUTICS INC.

 

 

By: 

 

 

 

Name: Robin C. Stracey

 

 

Title: President and Chief Executive Officer

 

 

Address for notice:

2711 Citrus Road,

Rancho Cordova, CA 95742

Email: rstracey@cescatherapeutics.com

 

 

 

[Signature Page to Placement Agency Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

ADDENDUM A

 

INDEMNIFICATION PROVISIONS

 

In connection with the engagement of Maxim Group LLC (“Maxim”) by Cesca
Therapeutics Inc. (the “Company”) pursuant to a letter agreement dated August 3,
2016 between the Company and Maxim, as it may be amended from time to time in
writing (the “Agreement”), the Company hereby agrees as follows:

 

The Company hereby agrees to indemnify and hold Maxim, its officers, directors,
principals, employees, affiliates, and stockholders, and their successors and
assigns, harmless from and against any and all loss, claim, damage, liability,
deficiencies, actions, suits, proceedings, costs and legal expenses or expense
whatsoever (including, but not limited to, reasonable legal fees and other
expenses and reasonable disbursements incurred in connection with investigating,
preparing to defend or defending any action, suit or proceeding, including any
inquiry or investigation, commenced or threatened, or any claim whatsoever, or
in appearing or preparing for appearance as witness in any proceeding, including
any pretrial proceeding such as a deposition) (collectively the “Losses”)
arising out of, based upon, or in any way related or attributed to, (i) any
breach of a representation, warranty or covenant by the Company contained in
this Agreement; or (ii) any activities or services performed hereunder by Maxim
related to the transaction referred to in the Agreement, unless it is finally
judicially determined in a court of competent jurisdiction that such Losses were
the primary and direct result of the willful misconduct, gross negligence or bad
faith of Maxim in performing the services hereunder.

 

If Maxim receives written notice of the commencement of any legal action, suit
or proceeding with respect to which the Company is or may be obligated to
provide indemnification pursuant to this Section 2, Maxim shall, within twenty
(20) days of the receipt of such written notice, give the Company written notice
thereof (a “Claim Notice”). Failure to give such Claim Notice within such twenty
(20) day period shall not constitute a waiver by Maxim of its right to indemnity
hereunder with respect to such action, suit or proceeding; provided, however,
the indemnification hereunder may be limited by any such failure to provide a
Claim Notice to the Company that materially prejudices the Company. Upon receipt
by the Company of a Claim Notice from Maxim with respect to any claim for
indemnification which is based upon a claim made by a third party (“Third Party
Claim”), the Company may assume the defense of the Third Party Claim with
counsel of its own choosing, as described below. Maxim shall cooperate in the
defense of the Third Party Claim and shall furnish such records, information and
testimony and attend all such conferences, discovery proceedings, hearings,
trial and appeals as may be reasonably required in connection therewith. Maxim
shall have the right to employ its own counsel in any such action which shall be
at the Company's expense if (i) the Company and Maxim shall have mutually agreed
in writing to the retention of such counsel, (ii) the Company shall have failed
in a timely manner to assume the defense and employ counsel or experts
reasonably satisfactory to Maxim in such litigation or proceeding or (iii) the
named parties to any such litigation or proceeding (including any impleaded
parties) include the Company and Maxim and representation of the Company and
Maxim by the same counsel or experts would, in the reasonable opinion of Maxim,
be inappropriate due to actual or potential differing interests between the
Company and Maxim. The Company shall not satisfy or settle any Third Party Claim
for which indemnification has been sought and is available hereunder, without
the prior written consent of Maxim, which consent shall not be delayed and which
shall not be required if Maxim is granted a release in connection therewith. The
indemnification provisions hereunder shall survive the termination or expiration
of this Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

The Company further agrees, upon demand by Maxim, to promptly reimburse Maxim
for, or pay, any loss, claim, damage, liability or expense as to which Maxim has
been indemnified herein with such reimbursement to be made currently as any
loss, damage, liability or expense is incurred by Maxim. Notwithstanding the
provisions of the aforementioned Indemnification, any such reimbursement or
payment by the Company of fees, expenses, or disbursements incurred by Maxim
shall be repaid by Maxim in the event of any proceeding in which a final
judgment (after all appeals or the expiration of time to appeal) is entered in a
court of competent jurisdiction against Maxim based solely upon its gross
negligence, bad faith or willful misconduct in the performance of its duties
hereunder, and provided further, that the Company shall not be required to make
reimbursement or payment for any settlement effected without the Company’s prior
written consent (which consent shall not be unreasonably withheld or delayed).

 

If for any reason the foregoing indemnification is unavailable or is
insufficient to hold such indemnified party harmless, the Company agrees to
contribute the amount paid or payable by such indemnified party in such
proportion as to reflect not only the relative benefits received by the Company,
as the case may be, on the one hand, and Maxim, on the other hand, but also the
relative fault of the Company and Maxim as well as any relevant equitable
considerations. In no event shall Maxim contribute in excess of the fees
actually received by it pursuant to the terms of this Agreement.

 

For purposes of this Agreement, each officer, director, stockholder, and
employee or affiliate of Maxim and each person, if any, who controls Maxim (or
any affiliate) within the meaning of either Section 15 of the Securities Act of
1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as
amended, shall have the same rights as Maxim with respect to matters of
indemnification by the Company hereunder.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Maxim GROUP LLC

 

 

 

By: 

 

 

 

Name: Clifford A. Teller

 

 

Title:  Executive Managing Director,

           Investment Banking

 

 

Accepted and Agreed to as of

the date first written above:

 

CESCA THERAPEUTICS INC.

 

 

By: 

 

 

 

Name: Robin C. Stracey

 

 

Title: President and Chief Executive Officer

 

 

 

 

[Sig Page to Indemnification Provisions

Pursuant to Placement Agency Agreement]